                                        Case 2:19-cv-05695-JD Document 1 Filed 12/03/19 Page 1 of 16
:S4t ~r         02119)                                              -.        ,        c1v1L covER SHEET                                                             }   q_CV- 5&195
The JS ~cml cover she                 nfonnat1on corlt'llned herein neither replace nor supplement the filmg and service ofp:eadings or other papers as reql!Ired by law, except as
prov,ded'oy local rules of court This fonn, approved by the Judicial Conference of the United States m September I 974, 1s required for the use of the Cerk of Coe.rt for the
purpose of initiating the c1vi: docket sheet (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORf.1 J
            ~  .......... ---
I. (a) PLAINTIFFS                                                                                                          DEFE!'i'DANTS
Attoion Partners. LLC
1 Penn Center. 1617 JFK Blvd. Ph1!adelphi
     (b) County of Residence of First Listed Plaintiff
                                       (EXCFPT IN l, S PIAJNTZ           J,   CASES)
                                                                                                                           '-OTE


  ( C) Attomex_s (Fmn Name Address and Telephone                                                                          A ttomey ~ (If Known)
Lisa A Lon. 1:.squIre                                                                                                    William Kennedy. Esquire
1835 Market Street. Ste 1400                                                                                             Montgomery McCracken Walker & Rhoads. LLPdd
Philadelphia. PA 19103                                                                                                   1735 Market Street. Ph1ladelph1a. PA 19103

II. BASIS OF JVRISDICTIO!'i' (Place an                               X mOneBoxOnlyJ                                                                                      AL PARTIES (Place an
:J I    ~ 5 Government                        ?S 3
          Plamt,ff                                        f/J   Government Not a Party)                         C,uzen of Th,s State                           (1        ·   :ncorporated or Pnnc,pal Place




                                                                                                                                                             V
                                                                                                                                                                               of 8us1r.ess In Th,s State

:J 2    tJ S Government                                                                                         Citizen of Another State                                     Inc;orporated and Pnnc 1pfu Place
            Defendant                                                                                                                                                           of 8us1cess In Another State

                                                                                                                                                   (1    3     '.1       3   f ore,gn Nation                         n   6        n   6

IV, NATURE OF                        SVITtPtacean "X"mOneBoxOnly)
                      RI\: •'f                             -~TORT                                                      REEITURE/PEN!lL'J';\';.,
'.J I 10 insurance                                 PERSONAL INJLRY                     PERSONAL 1/IJJl:RY       '.1 625 Dmg Related Seizure              '.1 422 Appeal 28 USC 158               '1 375 false Cla,ms Act
:J 120 Manne                     ~         :J      310 A1rp:ane                   :J 365PersonallnJury •                ofProperty21 t.:SC88!            '.1423W1thdrawal                        :J 376Qtn Tam(ll t.:SC
'.1 I 30 Miller Act                        :J      3: S Airplane Product                    Product Lrnb1!1ty   O 690 Other                                      28 \;SC 15 7                                 3729(a)l
'.1 140 Negouab;e Instrument                             ~tab1hty                 :'.J 36 7 Health Care/                                                                                           '.1 400 State Reapportionment
'1 I 50 Recovery of Overpayment            O       320 Assault, Libel &                     Phannaceullcal                                                                                         :J 410 Anlltrust
           & f.nforcement of Judgment                   Slander                            Personal inJury                                                                                         '.1 4 30 Banks and Bank,ng
:J l Sl Medicare Act                ,      :J      330 Federal Employers'                   Product lrnb1:1ty                                                                                      '.1 450 Commerce
:J 152 Recovery of Defaulted                            Ltab1hty                  0 368 Asbestos Persona:                                                                                          '.1 460 Deportat>on
           Student Loans                   (1      340 Martne                                lnJury Produc.t                                                                                       :'.J 4 70 Racketeer Inf:uenced and
           (E.xc ludes Veterans)           0       34 5 Manne Product                       L1ab1hty                                                                                                         CoJTupt Orgrui,zanons
(j l S3 Recovery of Overpayment
                                           cJ
                                                         Liability
                                                   350 Motor Velucle              n
                                                                                    PERSONAL PROPER TY
                                                                                      )70 Other fraud
                                                                                                                ~;;::;::::u;;l~il]2~::::::~[~:Jg~;;j;2~:;:;JJ~;:~!irE~::::[l
                                                                                                                 :J 7!0 fair ~,abor Standards
                                                                                                                                                                                                   CJ 480 Consumer Credu
                                                                                                                                                                                                   :J 485 Telephone Consumer
           of Veteran s Benefits
:'.'l ; 60 Stockho!ders' Suits             :'.'l   355 Motor Vehicle              (1 371 Truth ,n Lendmg                 Act                                                                                 Protectton Act
:'.J : 90 Other Contract                                Product !..iab1hty        '.1 380 Other Personal        :J 720 Labor/Management                                                                 490 Cab!e/Sa1 TV
'.1 i 9S Contract Product L1ab1!ity        cJ      360 Other Personal                     Property :)amage               Relations                                                                 :J 850 cunues/Commod,ties,
'.1 I 96 Franduse                                                                 '.1 385 Property Damage       :J 740 Railway Labor Act                                                                       xchange
                                                                                          Product L1abtl1ty     :J 751 Fruruly and Med!ca:                                                                     ther Statutory A.coons
                                                                                                                         ~,eave Act                                                                :J 89 Agrnu;tural Acts
                                                                                                                '.1 790 Other !.,abor L1t1gatxon        1-."""",R"'E"'n==-::-:::::-:-:,:-,:==f---1'.1 3 E.m,tronmental Matters
cJ  210 ~,and Condemnat10n                 '.1 440 Other C'lVll Rights          Habeas Corpus                   :J 79 I Employee Reurement
:J  220 Foreclosure                        '.1 441 Votmg                   '.1 46.3 Ahen Detainee                       :ncome Secunty Act                         or :)efendant)                         Act
cJ  2 30 Rent Lease & EJectment            :J 442 f.mployment              cl 5 IO Motions to Vacate                                                     '.1 8 71 IRS - Third Party              :'.J 896 Arbitration
cJ  240 Torts to Land                      '.1 44 3 Housing/                        Sentenc.e                                                                     26 t.:5C 7609                  :J 899 Adm,rnstrat1ve Procedure
'.1 245 Tort Product L1ab1:1ty                      Accommodations         '.1 5 30 General                                                                                                               Act/Review or Appea; of
cJ 290 Al; Other Real Property             :J 44 S Amer w,Dtsab1ht1es • '.1 5 35 Death Pena!ty                                                                                                            Agenc:y :>eus1on
                                                    E.rnp:oyment                Other                           :J 462 NaturahzatJon Apphcahon                                                   :J   95C Const1tunonahty of
                                           '.1 446 Amer wr.:>1sab1!1ttes · '.1 540 Mandamus & Other             (1   465 Other :numgratton                                                                State Statutes
                                                    Other                  (1 5 50 Cm! Rights                            Ac:t1ons
                                           0 448 Education                 :'.J S55 Pnson Condmon
                                                                           '.1 560 C!Vl; :)etamee ·
                                                                                    Conditions of
                                                                                    Confinement

V, 0 I G IS (Place an X" 111 One Box Only)
la : Or ma!       ~ 2 Removed from                                                Remanded from           ::J 4 Reinstated or        O 5 Transferred from                    ~ 6    Mu:t1d1stnct            0 8 M:ult1d15tr1ct
        Pr ceeding                     State Court                                Appellate Court               Reopened                 Another D1stnct                            L1t1gat,on •                L1t1ga11on •
                                                                                                                                           (spec~                                   Transfer                    Dtrect Fi:e
                                                    Cite the lJ S C1v1l Statute under which you are f,: mg (Do not cite Jurisdictional statutes unless diversity)
VI. C t;SE OF ACTIO!'i'                              18 Ud-e-5c-r-1p-ti-on-of_c_a-us_e
                                                   1-B-r-1e-f S C Section 1836.       _ _et
                                                                                         _seq
                                                                                            _.___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ____,_ ___,.,.__ __
                                                     m1sappropnatIon of trade secrets. breach of restnctIve covenants by former employee of PIa1nt1
       EQL'ESTED IN   :J CHECK IF THIS IS A CLASS ACTION                                       DEMAND$                       CHECK Yl:S only if dernan                                                                       nt
     COMPLAl~T:           UNDER RULE 23, FR Cv P                                                                                                                         Jt:RY DEMAND·            ,     ~

VIII. RELATED CASE(S)
                        (See mstructtonsJ
      IFA~Y                               JUDGE                                                                                                              DOCKET NUMBER



FOR OFFICE tSE ONLY

     RECEIPT#                           AMOUN;                                           APPL Y:NG IFP                                  Jl.:DGE                                     MAG Jt:DGE
         ~J;,-~,·~~· ~ .. ,\                        1~
        .r--"..                     ~ . . ~..   Case 2:19-cv-05695-JD
                                                     ~                Document 1 Filed 12/03/19 Page 2 of 16


                          Jo
                                                                           l'NITED STATES DISTRICT COLRT
    •                         . .                     ; ·.           FOR THE EASTER;'i DISTRICT OF PES;'IISYLVA;'IIJA


'
    ~
    1                     ,.' '                        I                                  DESIG!'IATI0:\1 FOR,1\1                                  @€&                l,'6 95
                                     {!</. b~dhy COWlsel or prose plamtiffto mdzcate the category of the case for the purpose ofass1gn111ent to rAJ/Jf.oprzate calendar)
           Address of Plaintiff:                    ___             1 Penn Center, 1617 JFK Blvd., Philadelphia, PA 19103
           Address of Defendant:                      818 Pardee Lane, Wyncote, PN1501 Broadway, Ste. 2605, NY, NY 10036
                                       - - · - - - - · - - - - ----- - - - - - - - - - - - - - - - - -
           Place of Accident, Incident or Transaction: _ _ _ _ _ _ _ _ _ _ _P~i_la_delp~ia~_A _____ _


          RELATED CASE, IF ANY:

           Case Number                                                           Judge _ _ _ _ _ _ _ _ _ _ _ _ _                          Date Terminated

           C1v1I cases are deemed related when Yes 1s answered to any of the followmg questions

                  Is this case related to property included in an earlier numbered suit pending or w1thm one year                               YesD               No[{]
                  prev10usly terminated action in this court?

           2      Does this case involve the same issue of fact or grow out of the same transaction as a pnor smt                               YesD               No[{]
                  pending or within one year prev10usly terminated action in this court?

           3      Does this case involve the vahd1ty or infnngement of a patent already in smt or any ear her                                   YesO               No[Z)
                  numbered case pending or within one year prev10usly termmated action ofth1s court')

          4       Is this case a second or successive habeas corpus, social security appeal, or pro se civil nghts
                  case filed by the same ind1v1dual?
                                                                                                                                                YesO               !'Jo    [ZJ
          r certify that, to my knowledge, the within case                                     related to any case now pending or within one year prev10us:y termmated action in
          this court except as noted above

          DATE      _fl._. 3- /_1 __                                                          _ ___ ~n ere__ _
                                                                                         Attorney-at-Law I Pro Se Platntiff                             Attorney ID # (If appltcable)


           CIVIL: {Place a ✓ m one category only)

          A             Federal Question Cases                                                            B.    Dtversity Jurtsdictton Cases.

         • I         Indemnity Contract, Manne Contract, and All Other Contracts
                                                                                                          •     I    Insurance Contract and Other Contracts
         • 23        FELA
                                                                                                          ••    2    A1rplane Personal Injury
         •           Jones Act-Personal Injury                                                                  3    Assault, Defamal!on
         • 5      4  Antitrust
                                                                                                           ••
                                                                                                                4    Marme Personal Injury

         B 76        Patent                                                                                     5    Motor Vehicle Personal lnJury

                                                                                                           ••
                     Labor-Management Relations                                                                 6    Other Personal Injury (Please specify) - -- -- - - -
         • 8         CIVIi Rights                                                                               7    Products Liab1hty
         • 9
                                                                                                           ••
                     Habeas Corpus                                                                              8    Products Lrnb1hty - Asbestos
                     Secunt1es Act(s) Cases                                                                     9    All other D1vers1ty Cases
                                                                                                                     (Please specify; _
                  10 Social Security Review Cases                                                                                       -· -                 - - - - ----
                  II All other Federal Question Cases
                     (Please specify)  -· _1~ USC .§~c 183E}._m_s~



                                                                                          ARBITRATION CERTIFICATIO:',
                                                                  /The effect of thzs certtficatzon 1s to remove the case from e/zg1b1/1ty for arburauon)

           I,             _ _ _ _ ~ " ; __ _ _                       __, counsel of record or pro se plaintiff, do hereby certify

                          rsuant to Local Civil Rule 53 2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable m this civil act10n case
                        ex eed the sum of $150,000 00 exclusive of interest and costs

                        Re 1ef other than monetary damages 1s sought                                                                                            OEC - 3 2019
                                                                                                                                            __ t_~Pll/ __
                                                                                                                                                        Attorney ID   #   lif appltcableJ

           NOTE A tnal de novo w1:: be a tna1 by JUT)' only        1f H1ere   has been compliance with F RC P 38

          O• 609 (5120 I 81
                          '\
               Case 2:19-cv-05695-JD Document 1 Filed 12/03/19 Page 3 of 16


                         ·-1~~       Bl THE L"~'TTED STATES DISTRICT COURT

       -f(ttPlMl'I,
         ~-                       FOR TID: EASTERN DISTRICT OF PE~~SYLV ANIA

                                 oCASE MA.~AGEMENT TRACK DESIG~ATIO~ FORM
                                 r~~ L,L.           c..
        f      P~"- C..t"r-; ·n; le I ar~                 g),J.. :                CIVIL ACTION
               p~ . \a.- {)a,, 1c:;1o'l
--.(""~ Lci~f'.,. # 8 ;; J3..
    I                               L,l.C..
                                                 Pa,,.fJc~                       NO.    19             5 8 91
    In accordance with the Civil JustJ.ce Expense and Delay Reduction Plan of this court, counsel for
    plaintiff shall complete a Case Ylanagement Track Designation Form in all civil cases at the time of
    filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
    side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
    designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
    the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
    to which that defendant believes the case should be assigned.

    SELECT ONE OF THE FOLLOWING CASE MA..~AGEME~T TRACKS:

    (a) Habeas Corpus-· Cases brought under 28 U.S.C. § 2241 through§ 2255.                              ( )

    (b) Social Security Cases requesting review of a decision of the Secretary of I Iealth
        and Human Services denying plamtiff Social Security Benefits.                                    ( )

    (c) ArbitratJ.on -- Cases required to be designated for arbitration under Local Civil Rule 53.2.     ( )

    (d) Asbestos - Cases involving claims for personal injury or property damage from
        exposure to asbestos.                                                                            ( )

    (e) Special Management - Cases that do not fall into tracks (a) through (d) that are
        commonly referred to as complex and that need special or intense management by
        the court. (See reverse side of this form for a detailed explanation of special
        management cases.)

    (f) Standard Management - Cases that do not fall into any one of the other tracks.


        t z.   {3 / , 'I                         L. ,s :i /-1-. L,nr;
    Date                                          Attorney-at-law              Attorney for
       Z. I )          5l- '"f    2 fl f   1.-    2- 1 S-    s:J g"   ' ' OJ   I (or,   @   kf"-1 r.   t..0-...

    Telephone                                     FAX Number                   E-~ail Address


    (Civ. 660) 10/02




                                                                                                DEC - 3 2019
       .,,.
       .

                Case 2:19-cv-05695-JD Document 1 Filed 12/03/19 Page 4 of 16




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ATTOLON PARTNERS, LLC
1 Penn Center                                        CIVIL ACTION NO.
1617 John F. Kennedy Blvd.
Philadelphia, PA 19103                                                           19         5895
                  Plaintiff,

       v.

TOYA LAWSON                                                            FILED
818 Pardee Lane
Wyncote, PA 19095                                                      DECO 3 2019
And
                                                                     KAT~-~
                                                                   BY. ~Deo.Cln

BRIDGE PARTNERS, LLC
1501 Broadway
Suite 2605
New York, NY 10036

                  Defendants.


                                             COMPLAINT

           Plaintiff Attolon Partners, LLC ("Attolon"), brings this action against Defendants Toya

Lawson ("Lawson") and Bridge Partners, LLC ("Bridge Partners") for breach of her employment

agreement, tortious interference with her employment agreement and misappropriation of trade

secrets and in support thereof, avers as follows:

                                         Nature of the Action

           1.       This is an action for misappropriation of trade secrets, pursuant to the Defend

Trade Secrets Act, 18 U.S.C. § 1836, et seq., for breaches of a non-competition, non-solicitation

and confidentiality covenants by a former employee of Attolon, Lawson, and for tortious




PHILI 8520910v. I
                  Case 2:19-cv-05695-JD Document 1 Filed 12/03/19 Page 5 of 16



Partners.

                                                  PARTIES

            2.       Attolon is a limited liability company organized under the laws of Pennsylvania

with its principal place of business at 1 South Broad Street, Philadelphia, PA 19107.

            3.       Lawson is a Pennsylvania resident, residing at 818 Pardee Lane Wyncote, PA

19095.

            4.       Upon information and belief, Bridge Partners is a New York limited liability

company with a principal place of business 1501 Broadway Suite 2605 New York, NY 10036.

                                      JURISDICTION AND VENUE

            5.       This Court possesses subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331, because the action arises under the Defend Trade Secrets Act, 18 U.S.C. § 1836,

et seq. The Court possesses subject matter over the non-federal claims pursuant to 28 U.S.C. §

l 367(a).

            6.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 139l(a), because:

(a) Lawson is a resident in this judicial district within the meaning of section 1391 (c); and (b) a

substantial part of the events or omissions giving rise to the claim occurred in this judicial

district.

                                       FACTUAL BACKGROUND

            7.       Attolon is a retained search firm, focusing on placing senior-level executives.

            8.       Lawson worked as a recruiter for Attolon from approximately April 22, 2014 until

September 27, 2019, when she voluntarily resigned.

            9.       Bridge Partners offers the same services as Attolon and is a competitor of Attolon.

            10.      Specifically, Bridge Partners is a retained search firm, specializing in placing




PHILI 8520910v.l
               Case 2:19-cv-05695-JD Document 1 Filed 12/03/19 Page 6 of 16



senior level executives.

        11.      In or about April, 2014, Lawson accepted employment with Attolon, to serve as

Executive Recruiter.

        12.       To that end, Lawson entered into an employment agreement with Attolon, dated

April 3, 2014 (the "Agreement"). A true and correct copy of the Agreement is attached hereto as

Exhibit A.

        13.       The Agreement contains certain restrictive covenants to which Lawson agreed to

comply with.

         14.      The Agreement contains a covenant of Lawson to maintain the confidentiality of

information she gathered at Attolon:


                9.      Qmfidential Information. You agree that you shall at no time. either during or
        after the term of your employment with the Company, utilize or disclose to any third party any of
        the ..confidential information" of the Company, as defined below, other than as necessary in the
        course of the Company's business and in the scope of your employment, or except upon the
        express written consent of the Company. You agree that the term "confidential infonnation"
        constitutes trade secrets of the Company, not readily ascertainable from any other sources, and
        includes without limitation all technical and non-technical information, agreements. contracts,
        software programs, software source documents, financial information. marketing plans and
        infonnatton, methods of doing business, pricing policie..~. gross profit and net profit margins, and
        customer lists of the Company. Ttade secrets and confidential information shall mean all
         information disclosed to yon or known by you as a consequence of yow: emplo)'ment by the
         Company, whether or not pursuant to this Agreement.

 Ex. A at § 9 ("Confidentiality Covenant").

         15.          The Agreement further contains a non-competition covenant as follows:




 PHIIJ 85209 !0v. I
              Case 2:19-cv-05695-JD Document 1 Filed 12/03/19 Page 7 of 16




                     7.      Non-Compete. You agree that dming the term of your employment by the
             Company and for the twelve (12) month period following the termination of such employment,
             for any reason, yol.t will not, whether directly or indirectly, in any way for your own account, or
             for the account of any other person, finn, corporatiQn, enterprise or otherwise: (i) engage in any
             business operating within the same geographic territory in which the Employee is providing
             services to the Company, which is involved in business activities that are the same as, similar to
             or in competition with businC$s activiti.¢s carried on by. or being definitely planned by the
             Company at the time of tht teonination of Employee's employment; or (ii) solicit customers who
             are or hereafter become customers of the Company anywhere within the same geographic
             territory, with a view toward inducing any sutm customers to purchase products, obtain services
             and/or engage in any busil).ess activity, of the same-0r similar nature to the Company.

Ex. A at § 7 ("Non-Compete Covenant").

       16.        The Agreement further contains a non-solicitation provision as follows:


              6.     No Solicitation. You agree that daring the term of your employment by the
      Company and for tho twelve (12) month _period following the tennination of such employment.
      for any reason. you will not. whether directly pr indirectly, in any way for you own account or
      for the account of any other person. venture. fum, business, corporation or enterprise, directly or
      indirectly solicit, offer employment to, employ or engage in any capacity any employee,
      contraetor or agent of the Company.
Ex. A at § 6 ("Non-Solicitation Covenant").

        17.       The above restrictive covenants are reasonably limited in time and scope and

necessary to protect the legitimate business interests of Attolon.

        18.         Attolon would not have entered into the Agreement but for the Non-Competition

Covenant and Non-Solicitation Covenant.

        19.        During her employment with Attolon, Lawson was assigned to work with certain

 longstanding clients of Attolon-clients who were engaged by the firm through the efforts of

 Attolon's founders.

        20.         One such client is Public Health Management Corporation ("PHMC").

         21.        During her employment with Attolon, Lawson had direct contact with PBMC,

 and other Attolon clients, and was aware of an imminent search that Attolon would be

 conducting for a chief financial officer ("CFO") for PHMC.




 PHILI 8520910v.l
              Case 2:19-cv-05695-JD Document 1 Filed 12/03/19 Page 8 of 16



        22.        On or about September 27, 2019, Lawson resigned from Attolon to commence

employment as a partner with Bridge Partners.

        23.        Lawson works out of Bridge Partner's office in Philadelphia, Pennsylvania.

        24.        At Bridge Partners, Lawson competes with Attolon.

        25.        For example, shortly after commencing employment with Bridge Partners,

Attolon learned that Lawson, on behalf of Bridge Partners, engaged with PHMC to conduct the

retained search for the CFO position.

        26.        Indeed, PHMC had notified Attolon that it was retaining Attolon to conduct the

search for its CFO.

        27.        Attolon recently further learned that Lawson, after commencing employment with

Bridge Partners, has been engaging with certain referral sources of Attolon, and has been

contacting candidates that she placed while at Attolon.

        28.        Upon information and belief, Lawson, after commencmg employment with

Bridge Partners, has been communicating and/or attempting to meet with certain employees of

Attolon in an effort to induce them to terminate employment with Attolon and to obtain

employment with Bridge Partners.

        29.        Lawson's above-mentioned conduct is in direct violation of the Non-Compete

Covenant and ~on-Solicitation Covenant.

        30.        In addition, upon information and belief, at Bridge Partners, Lawson is using

Attolon's Confidential Information (as defined by the Agreement).

        31.        Lawson's and Bridge Partner's use of Attolon's Confidential Information is in

direct violation of the Agreement as well as the law.

        32.        Lawson's breaches of the Agreement have harmed Attolon, and will continue to




PHILI 85209l0v.l
               Case 2:19-cv-05695-JD Document 1 Filed 12/03/19 Page 9 of 16



do so.

         33.        Attolon has fully complied with all of its obligations under the Agreement, and no

conditions precedent to its right to bring this suit remain unfulfilled.

                                       COUNTI
                         MISAPPROPRIATION OF TRADE SECRETS
                      PURSUANT TO THE DEFEND TRADE SECRETS ACT

         34.        Attolon incorporates herein by reference the foregoing allegations.

         35.        This claim is brought pursuant to the Defend Trade Secrets Act, 18 U.S.C. §

1836, et seq. (the "DTSA").

         36.        Attolon's Confidential Information, as defined in the Agreement, comprises its

trade secrets. Ex. A at § 9.

         37.        Attolon compiled and/or created the Confidential Information, and has an

exclusive right to use it in its business.

         38.        Attolon expended great time and expense compiling and/or creating the

Confidential Information.

         39.        The Confidential Information is of great value to Attolon, and is important to its

business.

         40.        Others outside of Attolon do not know the Confidential Information, and cannot

discover it by any legitimate means.

         41.        The Confidential Information is of great value to Attolon's competitors, such as

Bridge Partners.

         42.        The Confidential Information derives independent economic value from not being

generally known to, and not being readily ascertainable by proper means by, others such as

Bridge Partners who can obtain economic value from its use.




PHILI 85209 JOv I
             Case 2:19-cv-05695-JD Document 1 Filed 12/03/19 Page 10 of 16



         43.         Attolon undertakes reasonable efforts to maintain the secrecy of its Confidential

Information.

         44.         Attolon shared its Confidential Information with Lawson while she was employed

by Attolon in a position of trust and confidence.

         45.         Upon information and belief, Lawson has shared the Confidential Information

with Bridge Partners, and is using the Confidential Information at Bridge Partners for Bridge

Partner's benefit.

         46.         As one example, upon information and belief, Lawson has used, in interstate

commerce, at Bridge Partners the customer, referral and candidate lists that are part of Attolon's

Confidential Information, and which Attolon painstakingly compiled over the course of many

years.

         47.         Customer lists are protected trade secrets under the DTSA.

         48.         The discovery process may reveal other Confidential Information that Lawson

and Bridge Partners misappropriated from Attolon.

         49.     Lawson's and Bridge Partner's use of the Confidential Information is prejudicial

to Attolon.

         50.     It is inequitable for Lawson and Bridge Partners to use the Confidential

Information.

         51.     Lawson's and Bridge Partners' misappropriation was intentional, willful, and

malicious.

         52.     Attolon is therefore entitled to attorneys' fees under the DTSA.

         53.     As a direct and proximate result of Lawson's misappropriation of Attolon's trade

secrets, Attolon has been harmed, and will continue to be harmed.




PHU, I 85209 !0v I
           Case 2:19-cv-05695-JD Document 1 Filed 12/03/19 Page 11 of 16



        WHEREFORE, Plaintiff Attolon Partners, LLC respectfully requests judgment in its

favor and against Defendant Lawson, for all damages permissible under the Trade Secrets Act,

for an injunction prohibiting further breaches of the Agreement, attorneys' fees, costs of suit, and

such other and further relief as the Court deems just and proper.

                                           COUNT II
                                      BREACH OF CONTRACT

        54.        Attolon incorporates herein by reference the foregoing allegations.

        55.        As set forth above, the parties entered into a valid Agreement, and Lawson has

breached that Agreement.

        56.        As a direct and proximate result of Lawson's breaches of the Agreement, Attolon

has been harmed, and will continue to be harmed.

        57.        Attolon is entitled to money damages for Lawson's past breaches, and to an

injunction to prevent further breaches.

        WHEREFORE, Plaintiff Attolon Partners, LLC respectfully requests judgment in its

favor and against Defendant Lawson, for compensatory and other damages, for an injunction

prohibiting further breaches of the Agreement, costs of suit, and such other and further relief as

the Court deems just and proper.

                                      COUNT III
                        TORTIOUS INTERFERENCE WITH CONTRACT

        58.        Attolon incorporates herein by reference the foregoing allegations.

        59.        Attolon and Lawson are parties to the Agreement, which includes the Non-

Competition, Confidentiality and Non-Solicitation Covenants.

        60.        Upon information and belief, and at all relevant times, Bridge Partners had

knowledge of the Agreement and restrictive covenants contained therein.




PHIL! 8520910v I
              Case 2:19-cv-05695-JD Document 1 Filed 12/03/19 Page 12 of 16



        61.        Bridge Partners tortiously interfered with the Agreement by inducing, assisting

and/or encouraging Lawson to breach the restrictive covenants, including the Non-Competition,

the Non-Solicitation, and the Confidentiality Covenants, contained in the Agreement.

        62.        Bridge Partners' wrongful, improper and malicious interference with the

Agreement has caused, and will continue to cause, substantial and irreparable harm to Attolon.

        63.        Bridge Partners' tortious interference with the Agreement was, is and-if not

enjoined-will be improper, unjustified, willful, in violation of Pennsylvania common law and

the ordinary norms of competitive conduct.

        64.        Bridge Partners' conduct was neither justified nor privileged.

        65.        As a direct and foreseeable result of the breaches and other wrongful conduct of

Bridge Partners, Attolon has sustained damages.

        66.        Bridge Partners' actions were willful, intentional, malicious and/or reckless and in

complete disregard of the rights of Attolon, and deserving of the imposition of punitive damages.

        WHEREFORE, Plaintiff Attolon Partners, LLC respectfully requests judgment in its

favor and against Defendant Bridge Partners, for compensatory, punitive, and other damages, for

an injunction prohibiting further interference with the Agreement, costs of suit, and such other

and further relief as the Court deems just and proper.

                                                         KLEHR HARRISON H~VEY _
                                                         BRANZB~LP~

Dated: December        3, 2019                           By: Isl u:a ~
                                                             Lisa A. Lori, Esq.
                                                             1835 Y!arket Street, 14th Floor
                                                             Philadelphia, PA 19103
                                                             (215) 569-2992

                                                              Attorneys for Plaintiff




PHH,! 8520910v I
Case 2:19-cv-05695-JD Document 1 Filed 12/03/19 Page 13 of 16




          EXHIBIT A
    Case 2:19-cv-05695-JD Document 1 Filed 12/03/19 Page 14 of 16




                                                                                                                 ATTOLON
April 3, 2014

Toya Lawson
818 Pardee l:.ant
Wyncote, PA 19095

Dear Toya:

       It is my pleasure to offer you employment with Attolon Partners, LLC, a Pennsylvania
limited liability company (the "Company"). The details of thi& offer are as follows:

        1.     Posit;ion. You are offered the position of Executive Recruiter. As an employee of
Attolon Partners. you are expected to perform your duties ,and responsibilities in an ethical,
professional, and diligent manner and to the best of your ability. You are also expected to
comply with all applicable laws and Attolon's rules and policies, which tnay be amended from
time to time. You will serve as a part-time employoo of the Company, principally focused on
tecntiting and screening candidates for ongoing starcheB'.

       2.      Schedule. You will be scheduled to worlc in the office 3 days (24 hours) per
week. You will coordinate changes to your schedule in advance with the Director of Operations.
Your start date w.ill be on or before April 22, 2014.
       3.      Comptnsation. You will be compensated at an annual rate of $60,000 (equivalent
to a $100.()00 full-time salary). Thts will be paid in bi-weekly installments in accordance with
the Company's applicable payroll practices and will be subject to applicable taxes and
withholdings. You will be eligible for participation in the company's perfonnance incentive
program. including a discretionary casfr bonus based on compttny and individual pexfonnance, to
be paid at the end of the calendar year and subject to applicable taxes and withholdings. In
addition you will be eligible for a Business Development Bonus of 5% of all business closed
with any new client throughout the year.

      4.      Benefits:. You will be entitled to employee benefits provided to parMime
workers, such as 401K and long-term di.sability. In order to be eligible for participation in the
company's health anc;l dental insurance benefits, you must work a minimum of 25 hours per
week. Your eligibility and participation in.these plans ancl programs shall be subject to the terms
and conditions of the plans themselves and Attolon•s policies, which may change from time to
 time.

         5.      At-Will Employment. Your employment with the Company will continue to be
 "at will," meaning that either you or the Company can terminate your eltlployment at any time
 and for any reason. with or without eause. anti with or without notice. Any contrary
 rcpres~ntations whieh maJ haV'e been made to you are superseded by this offer. Although your
 job duties. title, compensation and benefits, as w~l as the Company's personnel policies and
 procedures. may change from time to time, the "at will'' nature -0f your employment may only be
 changed in an express wrlttcm agreement signed by you and Ryan Lafferty, Founding Purtner.

  AlTOLOH l>.UOHE:llS, u.c, I Orte' Penn Center I 1~17 ,IClhn f. l(ennedy !loo!IJV&lll,. Sui!» 1650 I l'hlladell)hfa,.PA 19103 I 215-9;l2·2'40 I tittoloo.t:0111
                                                                       Page 1 of 3
     Case 2:19-cv-05695-JD Document 1 Filed 12/03/19 Page 15 of 16




                                                                                                      ATTOLON
        6.     No SoliciJation. You agree that daring the term of your employment by th'e
Company and for the twelve (12) month period following the termination of such employment.
for any reason. you will not. whether directly or indirectly, in any way for you own ace'Ount or
for the aocount of any other person, v,enture, furn, business, COJpOration or enterprise, directly or
indirectly solicit, offer employment to, employ or engage in any capacity any employee.
contractor or agent of the Company.
         7.     Non-Compete. You agree that during the term of your employment by the
Company and for the twelve (12) month period following the termination of such employment.
for any tealort, you will not. whether directly or indirectJy. in any way for your own account, <Yr
for the account of any other person, firm. corporation, enterprise or otherwise: (i) engage in any
business operating within the same geographic territory in which the Employee is providing
services to the Company. which is involved in bosine$8 activities that are the same a;, similar to
or in competition with bus.Q1ess activities carried on by, or being definitely planned by the
Company at the time of the termination .of Employee's employm"Cnt; or (ii) solitit customers who
are or ltereafter become customers of the Company anywhere within the same geographic
territory~ with a view toward inducing -any such customers to purchase products. obtain services
and/or engage in any bosine$$ activity,_ of the same or similar nature to the Company.
       8.     Intellectual Property. You agree that any written materials or other works of
authorship prepared by you during the term of your employment (each, a "Work of Authorship"},
shall be a "work made for hire" and Company shall be the sole author of such Work of
Authorship and tb:c pwner of all of the rights comprised in the copyright of such Work of
Authorship.
          9.         C00,fidential Information. You agree that you                         shall at no time. either during or
after the term of your employm.ent with the Company, utilize or disclose to any third party any of
the "confidential information" of the Cotnpany, as defined below, other than as necessary in the
course of the Company• s business and in the scope of your employment, or except upon the
e,wress written consent of the Company. You agree that the term "confidential information"
constitutes trade secrets of the Companyt not readily ascertainable from any other sources, and
includes without limitatlofi all technical and non-technical information, agreements. contracts,
software programs, software source documents, financial information, marketing plans and
information, methods of doing business., prl.cing polfole.,, gross profit and net profit margins, and
customer lists of the Company. Trade secrets and confidential information shall mean all
 information disclosed to you or known by you as a consequenee of your employment by the
Company, whether or not pursuant to this Agreement.




  AiTOLQM PAftlNERS, LLC I Onel'enn Center I 1617 Joh/IF. Kennedy ll®lf!Vlll'd, $\rite 1650 I l"hl~IJ, PA 19103 I 215·1'2.2•2')40 I llttolon.com
                                                                   Pae~ ?ofl
     Case 2:19-cv-05695-JD Document 1 Filed 12/03/19 Page 16 of 16




                                                                                                           ATTOLON
                                                                                                            IU.1$JNG iHE QUALITY O• SEARCI'!



         Upon review and acceptance:, please sign and return this letter to me.

         We look forward to you joining us to build and deliver an exciting retained search
service.

                                                                              Very truly yours,
                                                                              Attolon Partners, LLC


                                                                              By:~·

                                                                                            artner

I have read this letter and accept the



~   a Lawson
1/4 ,
Dated:                                    2014




  A1Tot0t( \l'AATKW, U.C I OM P«\1111 Cent• I 141'7 John F. Kennc<ly lou\<Nllitd, Sufte 1~0 I l'hltl>delph•a, !>A t,103 I l15-'12l-2'40 I att010t1,cc,m
                                                                      Page 3 of l
